DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 7,400,863).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Kobayyashi et al. (figures 6 and 7) disclose a semiconductor device comprising: a plurality of terminals (91 and 92); and a plurality of transistor groups (96 and 97) provided for each of the terminals, in which a plurality of transistors are connected in series in each group (FET11-FET1M, and FET21-FET2N), wherein the plurality of transistor groups have different ON-resistances from each other (since the number of transistors on each group are different, i.e. M transistors for 96, and N transistors for 97, and M<N) and receive inputs of signals having different power levels from each other (different input signals, and outputting different output power signals) (column 12, line 39  -column 15, line 58).
	Regarding claim 7, Kobayyashi et al. (figures 6 and 7) disclose a second terminal (95) different from a plurality of first terminals (91 and 92) which are the plurality of terminals, wherein control is performed such that a connection relation between the second terminal and each of the plurality of first terminals is selectively in a conduction state (turned ON)  by performing control such that the transistor 
	Regarding claim 9, Kobayyashi et al. disclose wherein the plurality of terminals and the plurality of transistor groups are formed on a semi-insulating substrate (column 6, lines 56-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Kobayyashi et al. in view of Srirattana et al. (US 10,256,794).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 8, Kobayyashi et al. disclose the semiconductor device according to claim 1. Kobayyashi et al. do not explicitly disclose wherein the plurality of terminals and the plurality of transistor groups are formed on an SOI substrate. However, Srirattana et al. disclose a plurality of terminals and a plurality of transistor groups are formed on an SOI substrate (column 4, lines 15-24; and column 7, lines 56-64). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Srirattana et al. to the plurality of terminals and the plurality of transistor groups as a system design preference serving the same function as a switch (column 7, lines 56-64).

	
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-6, Kobayyashi et al. disclose the semiconductor device according to claim 1. However, Kobayyashi et al. fail to further disclose the semiconductor device above wherein, among the plurality of transistor groups, a first transistor group has a higher ON-resistance than a second transistor group which receives an input of a signal having a higher power level than a signal input to the first transistor group.
Claims 10-12 are allowed over the cited prior art.
Regarding claim 10, Srirattana et al. (figures 4 and 13) disclose an antenna switch circuit comprising: an antenna terminal configured to be connected to an antenna (figure 13, terminal of switch 120 connected to an antenna 924); a plurality of transmission/reception terminals (terminals of switch 120 connected to the duplex 920) different from the antenna terminal; and a plurality of transistor groups (figure 4, 140a and 140b) provided for each of the transmission/reception terminals, in 
	Regarding claim 11, Srirattana et al. (figures 4 and 13) disclose a module device comprising: an antenna switch circuit that includes an antenna terminal  (figure 13, terminal of switch 120 connected to an antenna 924) configured to be connected to an antenna and a plurality of transmission/reception terminals (terminals of switch 120 connected to the duplex 920) which are different from the antenna terminal, and is configured to selectively switch a connection relation between the antenna terminal and each of the plurality of transmission/reception ends (branches of Rx and PA 916); and a duplexer (920) configured to be connected to each of the plurality of transmission/reception terminals and demultiplex a transmission signal input to the transmission/reception terminal and a reception signal output from the transmission/reception terminal, wherein the antenna switch circuit includes a plurality of transistor groups (figure 4, 140a and 140b) which are provided for each of the transmission/reception terminals, in which a plurality of transistors are connected in series in each group (140a and 140b) (column 13, lines 33-57; and column 7, lines 56-64). However, Srirattana et al. fail to further disclose the module device above wherein the plurality of transistor groups have different ON-resistances from each other and receive inputs of signals having different power levels from each other, and control is performed such that a connection relation between the antenna terminal and each of the plurality of transmission/reception terminals is selectively in a conduction state by performing control such that the 
	Regarding claim 12, Srirattana et al. (figures 4 and 13) disclose a wireless communication device (900) comprising: an antenna (924); and a front-end module (810 and 920) configured to selectively switch an input of a transmission signal to the antenna and an output of a reception signal received by the antenna for each frequency, wherein the front-end module includes an antenna switch circuit (810) that includes an antenna terminal configured to be connected to the antenna and a plurality of transmission/reception terminals which are different from the antenna terminal, and is configured to selectively switch a connection relation between the antenna terminal and each of the plurality of transmission/reception ends, and a duplexer (920) configured to be connected to each of the plurality of transmission/reception terminals and demultiplex the transmission signal input to the transmission/reception terminal and the reception signal output from the transmission/reception terminal, the antenna switch circuit includes a plurality of transistor groups (figure 4, 140a and 140b) which are provided for each of the transmission/reception terminals, in which a plurality of transistors are connected in series in each group (140a and 140b) (column 13, lines 33-57; and column 7, lines 56-64). However, Srirattana et al. fail to further disclose the wireless communication device above wherein
the plurality of transistor groups have different ON-resistances from each other and receive inputs of signals having different power levels from each other, and control is performed such that a connection relation between the antenna terminal and each of the plurality of transmission/reception terminals is selectively in a conduction state by performing control such that the transistor groups connected to each of the plurality of transmission/reception terminals are selectively in the conduction state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ilkov (US 8,306,481) teaches a single pole multi throw switch comprises a first switching unit, a second switching unit coupled to a common port and comprising a parasitic off state capacitance, and a matching unit.
Kang et al. (US 9,124,353) disclose a switching circuit includes a switching circuit unit with a first transistor and a second transistor connected to each other in series.
Lee (US 10,056,935) discloses a switch circuit includes a plurality of switchable RF signal paths, each of the plurality of switchable RF signal paths can include a series arm switch configured to connect the common node and its respective path node in an ON state, and disconnect the common node from its respective path node in an OFF state.
Jeon et al. (US 10,854,944) teach a multi-band Single Pole N Throw (SPNT) switch including: a transmission line unit including a plurality of transmission lines each connected between a plurality of selection terminals and a single common terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645